PER CURIAM.
Appellant has failed to demonstrate error in the trial court’s concurrent sentences for her convictions of obtaining property by worthless check and battery. The trial court, however, has erred by imposing restitution as a condition of probation in the amount of $309.64 without first determining her ability to pay. See Ward v. State, 511 So.2d 1109 (Fla. 1st DCA 1987).
Accordingly, the order of restitution is reversed and we remand this case with instructions to conduct an evidentiary hearing concerning appellant’s ability to pay restitution.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, C.J., and GUNTHER and WARNER, JJ., concur.